(English Translation)
 
Exhibit 10.16

LOAN CONTRACT


Supervised by Bank of Beijing Co., Ltd.


Loan Contract


No.: 0019360


Borrower: Beijing PKU Chinafront Technology Co., Ltd. (hereinafter referred to
as “Party A”)
 
Address: Room 717, E-wing Center, Haidian District     Post code: 100086

 
Organization code: 80202395-x             Legal Representative: Xia Shudong

 
Tel: 82671299                     Fax: 62637657

 
Bank: Bank of Beijing Youyi Branch             Account No.:
0109100960012015026942
 
Lender: Bank of Beijing Co., Ltd. Youyi Branch (hereinafter referred to as
“Party B”)
 
Address: Haidian Sci-tech Mansion, No.3, Zhongguancun South Street Post code:
100081
 
Organization code:                 Legal Representative/ Principal: Xu Weihong

 
Tel: 82533012                    Fax: 82533055

 
In accordance with relevant laws, regulations and rules, this Contract is
concluded by and between Party A and Party B through negotiations and by
adhering to the principle of honesty, credit, equality and voluntariness,
whereby both Parties will observe and implement the Contract.
 
Chapter 1 Loan Type
 
Article 1 Party B agrees to provide short-term loan (short-term/ medium/
long-term loan) to Party A as agreed in the Contract.
 
Chapter 2 Uses of Loan
 
Article 2 Loans under the Contract will be used to supplement the working
capital. Without the written consent of Party B, Party A shall not make a bold
to change the uses of loan determined in the Contract.
 
Chapter 3 Loan Amount and Term
 
Article 3 The loan under the Contract is denominated in RMB, with an amount of
(in capital) THREE MILLION YUAN, (in figure) 3,000,000.

 
Article 4 The term of the loan hereof is one month/ year, commencing from
September 15, 2006 to September 15, 2007.
 
Article 5 Prior to the expiry of the loan term hereinbefore, in the event that
Party A thinks it needs to extend the term, it shall render the Application for
Loan Extension to Party B 30 days prior to the expiry of the loan. After
acquiring the consent of Party B, Party A, Party B and its warrantor shall
conclude a Loan Extension Agreement together.
 

--------------------------------------------------------------------------------


 
Chapter 4 Loan Interest Rate and Interests
 
Article 6 Loan interest rate
 
6.1 The annual interest rate of the loan hereof is 6-12%, with monthly interest
rate of 5-1%;

 
6.2 The interest rates of medium and long-term loans will be determined by year,
and are subject to the initiation date of the loan term stipulated in the
Contract. The next-year interest rate will be determined according to the loan
interest rate of the corresponding level when each year of loan expires and will
be carried out, which will not be deemed as a modification to the Contract;
 
6.3 In the event that the People’s Bank of China adjusts the interest rate or
the method of determining interest rates during the implementation of the
Contract and such adjustment applies to the loan hereof, the relevant provisions
of the People’s Bank of China shall be carried out, which will not be deemed as
a modification to the Contract.
 
Article 7 Interests
 
7.1 Interests of the loan hereof will be calculated by day as of the date when
the loan is issued, and will be settled by quarter (month/ quarter). The date of
interest settlement is the 20th of each last month of a quarter (month/ last
month of a quarter);

 
7.2 In the event that the interest payment date is not the business day of Party
B, the interest payment date will be extended to the following first business
day of Party B;
 
7.3 Party A, when repaying the principal of the loan, shall clear the interests
with the principal paid, and is not bounded by this Article;

 
7.4 Party B will collect the compound interests to the accrued interests of
Party A in accordance with relevant provisions of the People’s Bank of China;

 
7.5 In case that the People’s Bank of China revises provisions on the
calculation of interests during the implementation of the Contract, and the
revision adapts to the loan hereof, Party B may follow the relevant provisions
of the People’s Bank of China without informing Party B, which will not be
deemed as a modification to the Contract.

 
Chapter 5 Loan Withdrawal
 
Article 8 Unless the following preconditions are satisfied, Party B is not
obliged to provide the loan under the Contract to Party A:

 
8.1 Party A shall fill in relevant due bill of loan and provide relevant files
and materials as required by Party B when making each withdrawal;

 
8.2 In case that the loan hereof is guaranteed, Party A shall transact the legal
procedures in accordance with the requirements of Party B, such as the
notarization and/ or registration of the Guaranty Contract, and guarantee that
the guarantee will remain valid;
 
8.3 No breach of the contract events listed in the Contract happens.


--------------------------------------------------------------------------------


 
Article 9 Party A shall act according to Article 9.1 when withdrawing loans
under the Contract:
 
9.1 Single transfer: Party B will transfer the loan in full amount to that
account that Party A opened at Party B on September 15, 2006;

 
9.2 Series transfer: the loan will be withdrawn according to the time and amount
listed in the following table:
 
No.
 
Time of withdrawal
 
Amount (in capital)
 
Remarks
 
1
                   
2
                   
3
                   
4
                   
5
                   

 
Article 10 Once the principal of the loan hereof has been transferred to the
account of Party A in accordance with Article 8, it will be deemed that Party B
has issued the loan, and Party A has committed to borrow the amount concerned,
also, the loan provided by Party B begins to generate interests.
 
Article 11 In the event that the loan amount, loan date, repayment date are
differentiated from that recorded on the due bill of loan, records on the due
bill of loan shall prevail. The due bill of loan constitutes an ingredient of
the Contract, and is of equal legal force as the Contract.

 
Chapter 6 Repayment of Loan

 
Article 12 Party A shall pay interests as stipulated in the Contract, and repay
principals of the loan as agreed in Article 12.1:
 
12.1 Principal repayment on maturity date: Party A shall repay all principal of
the loan on September 15, 2007.

 
12.2 Repay the principal by installment according to the date and amount listed
in the following table.
 
No.
 
Time of repayment
 
Amount (in capital)
 
Remarks
 
1
                   
2
                   
3
                   
4
                   
5
                   

 
Article 13 Party B is entitled to deduct the principal, interest (including the
penalty interest and compound interest) and other accrued expenses, which Party
A shall pay according to the Contract, from the account of Party A opened at all
the branches of the Bank of Beijing.
 

--------------------------------------------------------------------------------


 
Article 14 In case that Party A intends to repay the loan in advance, it shall
give a 30-day prior written application to Party B and acquire the consent of
Party B; Party B is entitled to collect interests at the term and interest rate
stipulated in the Contract.
 
Chapter 7 Guarantee
 
Article 15 The guarantee of the loan hereof is in the form of: guarantee of
joint and several liability mortgage pledge. Party B and the warrantor will
conclude the first Guaranty Contract for detailed guaranty issues:
 
15.1 Guarantee Contract with the number of 0019360;
 
15.2 Pledge Contract with the number of _______;
 
15.3 Mortgage Contract with the number of _______;
 
Party A hereby confirms that Party B is entitled to exercise the rights in the
guaranty contracts listed in this Article to realize the creditor’s rights of
Party B. Party A gives up all pleas on the rights of Party B hereinbefore.
 
Chapter 8 Declaration and Guarantee of Party A

 
Article 16 Party A hereby declares and guarantees that:

 
16.1 Party A is a(n)(√legal person/ other organizations/ natural person) that
exists legally in accordance with the laws of the People’s Republic of China,
and has independent and integral civil capacity;

 
16.2 This borrowing behavior is determined or authorized by the competent
decision-making organ (or person) of Party A, and is the authentic and effective
meaning expression of Party A;

 
16.3 Party A guarantees that the uses of the loan hereof are in compliance with
the provisions of laws, regulations, administrative regulations, departmental
rules, industrial rules and the Articles of Association or constitutional files
of Party A, and has acquired relevant approval and authorization;

 
16.4 Party A guarantees that the materials and information that it provided to
Party B are authentic, accurate and integrated;

 
16.5 Party A guarantees that during the validity of the Contract, when it needs
to undertake liabilities or provide warranty to other persons, it will inform
Party B in writing 10 days prior to the happening of the event.

 
Chapter 9 Rights and Obligations of Both Parties
 
Article 17 The rights and obligations of Party A are as follows:

 
17.1 Party A is entitled to withdraw and use the loan according to the term and
uses stipulated in the Contract;

 
17.2 Party A shall repay both the principal and interests of the loan as agreed
in the Contract;

 
17.3 Party A shall accept the investigation, understanding and supervision of
Party B to the uses of the loan under the Contract;
 

--------------------------------------------------------------------------------


 
17.4 Party A shall actively cooperate with Party B in the investigation,
understanding and supervision of Party B to its production, operation and
financial position, and provide copies of its financial statements by month to
Party B, such as the Balance Sheet, Income Statement, and Cash Flow Statement;
 
17.5 In the case that any event may constitute threats to the formal operation
of Party A or constitute material threat to Party A performing its repayment
responsibility under the Contract, Party A shall inform Party B in writing
immediately;
 
17.6 In case that Party A has gone through activities that may change the
debtor-creditor relationship of the Contract or affect the rights and interests
of Party B, such as consolidation, spin-off, joint-stock reconstruction,
contract, lease, asset transfer, joint ownership, investment, applying for
suspending business for rectification, applying for dissolution, applying for
bankruptcy, Party A shall notify Party B in advance and get the written consent
of Party B, or it shall not carry out the behaviors hereinbefore before paying
off the loan under the Contract;
 
17.7 During the validity of the Contract, Party A shall inform Party B of the
changes of name, address or legal representative within 3 legitimate working
days after the changes;
 
17.8 In case that Party A needs to transfer its debt under the Contract to the
third party, it shall acquire the written consent of Party B.
 
Article 18 Rights and Obligations of Party B
 
18.1 Party B is entitled to investigate, understand and supervise the operation
of Party A and the uses of the loan, as well as require Party A to provide
materials concerning the loan hereof;
 
18.2 Party B is entitled to deduct the principal, interests, penalty interests,
compound interests and other accrued expenses that Party A shall pay according
to the Contract from the account of Party A;
 
18.3 Party B is entitled to withdraw the principal, interests, penalty
interests, compound interests of the loan hereof and all the other accrued
expenses in advance if any of the circumstances stipulated in Article 19
appears;
 
18.4 Party B shall loan to Party A as agreed in the Contract;
 
18.5 Party B shall keep the confidential materials and information provided by
Party A in secret, exclusive of the legal consultation;
 
18.6 Though there is no need for Party B to acquire the consent of Party A when
transferring its creditor’s right under the Contract to the third party, it
shall notify Party A after the conclusion of the contract for the transfer of
creditor’s rights;
 
18.7 Unless Party B agrees, the payment of Party A shall liquidate the
creditor’s right of Party B according to the following sequence: (1) expenses
arising from the realization of the creditor’s right; (2) compound interest; (3)
penalty interests for overdue payment; (4) interests; (5) principal.
 

--------------------------------------------------------------------------------


 
Chapter 10 Responsibility for Breach of Contract
 
Article 19 Responsibility for breach of the contract
 
19.1 After the Contract comes into force, both Party A and Party B shall perform
their duties stipulated in the Contract, any Party, who does not perform or
partially perform his duties stipulated in the Contract, or violates any of its
declarations and guarantees made in the Contract, shall assume corresponding
responsibilities for breach of contract, and compensate losses therefrom
suffered by the other party.
 
19.2 In the event that Party A fails to repay the principal according to the
repayment date stipulated in the Contract, Party B is entitled to collect the
penalty interests at the rate of 23.8‰ per day against the overdue amount and
days; meanwhile, collect compound interests against the overdue interests
according to pertinent provisions of the People’s Bank of China; in case that
Party A fails to use the loan as agreed in the Contract, Party B may calculate
the penalty interests at 3.06‰ per day against the embezzled amount and days.

 
19.3 In case that it is due to the default of Party A that Party B has to
realize its creditor’s right by means of litigation, Party A shall bear all
expenses arising from the realization of the creditor’s right, such as the
litigation fees, attorney fees, traveling expenses and other expenses.

 
Article 20 In case of any of the following circumstances, Party B is entitled to
announce the maturity of the Contract immediately, withdraw all the loans that
it has issued and stop issuing any loan further.
 
20.1 Party A fails to use the loan as agreed in the Contract, or pay interest or
principals on schedule;

 
20.2 During the validity of the Contract, Party A encounters such circumstances
as poor management, losses or virtual gain and real loss, or debt dispute, or
damage or loss of the mortgaged or pledged goods under the contract and other
circumstances that may threat the loan safety;
 
20.3 Party A provides fake financial statements or financial statements holding
back important facts to Party B or refuses to accept the supervision of Party B
to its uses of loan, production, operation and financial activities;
 
20.4 Party A fails to perform any obligation stipulated in the Contract, or
violates any statement and guarantee hereof, or the warrantor fails to perform
any duty provided in the Guaranty Contract;

 
20.5 Party A encounters any event that may threaten the creditor’s right of
Party B while performing the Contract.

 
Chapter 11 Force Majeure

 
Article 21 In case that it is due to the force majeure that Party A cannot
fulfill his duties under the Contract, Party A shall inform Party A within three
legitimate working days as of the date when the force majeure happened, and
provide the written certificate on the force majeure issued by local notary
office; and negotiate with Party B to conclude an agreement on the modification
of the Contract. Otherwise, Party B is entitled to deem that the loan expires
and require Party A to repay the principal and interests of the loan hereof in
advance and write off the loan limit that has not been withdrawn.


--------------------------------------------------------------------------------


 
Chapter 12 Dispute Resolution
 
Article 22 All disputes arising from the implementation of the Contract shall be
settled through negotiations. Should no agreement is reached through
negotiations and an litigation is necessary, it is under the jurisdiction of the
People’s Count where Party B is located (domicile of Party A/ domicile of Party
B/ the place where the Contract is entered into).

 
Chapter 13 Effectiveness, Modification and Termination of the Contract

 
Article 23 The Contract will come into force according to the second mode:
 
23.1 Come into force after being signed and stamped by the legal representatives
of Party A and Party B/ Principals or their authorized representatives;
 
23.2 Come into being after being signed and stamped by the legal representatives
of Party A and Party B/ Principals or their authorized representatives, and come
into force as of the date when the Guaranty Contract stipulated in Chapter 7 of
the Contract goes into effect.
 
Article 24 After the Contract goes into effect, neither Party A nor Party B
shall make a bold to change or terminate the Contract in advance. When it is
necessary to modify or terminate the Contract, both Parties shall reach
consensus through negotiations and concluded written agreement.
 
Chapter 14 Attachment
 
Article 25 Attachments of the Contract are as follows:
 
25.1 Due bill of the loan
 
25.2
 
25.3
 
25.4
 
25.5
 
Article 26 Attachments of the Contract constitute the indispensable parts of the
Contract and are of equal legal force as the text of the Contract.
 
Chapter 15 Supplementary Provisions

 
Article 27 Notices in the form of telegraph or fax will be deemed as arrival
when sent out; notices in the form mail will be deemed as arrival 3 days after
the mailing.
 
Article 28 Other issues agreed by both Parties:
___________________________________________________________
___________________________________________________________
___________________________________________________________
 
Article 29 Party A and Party B may agree on matters uncovered in the Contract
and reach written agreement.
 

--------------------------------------------------------------------------------


 
Article 30 This Contract is made in triplicate, with Party A, Party B and the
guarantee company holding one of equal legal force.
 
Article 31 This Contract is concluded by and between Party A and Party B in
Haidian District on September 15, 2006.
 

Party A (Stamp): Party B (Stamp):     Legal Representative (Signature): Legal
Representative (Signature):     (Or Authorized Representative) (Or Authorized
Representative)

 

--------------------------------------------------------------------------------

